DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Double Patenting
2. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. Anon-statutory obviousness-type double patenting rejectionis appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); Inre Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.821(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3. Claims 1,5-8,11 and 15-18of the instant application is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2,4,9-10,11,13-14and 18 of the patent no. 11,394,695. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the same subject matter as the patent claims, but with obvious wording variations. This is a non-statutory double patenting rejection.

Claim Rejections - 35 USC § 103
4.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.   Claims 1-3,5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann (US Pub.No.2018/0191695) and in view of Baszucki (US Pub.No.2020/0222813).

6.  Regarding claims 1,11 Lindemann teaches a system, a method for generating a secure communication channel interface for video streaming of sensitive content, the system comprising a computing device designed and configured to: transmit, to a user client device [client device, element.200 in fig.2], a configuration packet uniquely identifying the computing device [relying party, element.250 fig.2] (Fig.2, Para: 0109 and Para: 0114-0115 teaches establishing a secure communication module between client device and relying party. Each authenticator 220-221, including the non-intrusive authenticator 230 (e.g., based on location, sensed user behavior, etc.) will exchange a relying-party-specific and attested key in a registration operation (preceding authentication). The assurance level returned in the authentication operation will be part of a message signed/encrypted [configuration packet herein] by the relying-party-specific authentication key. The message will also include nonce (e.g., a random challenge) generated by the relying party. The authentication keys associated with each of the authenticators are used by the secure communication module 213 to establish secure communication with the relying party);

receive, from the user client device, a confirmation authenticating the configuration packet; initiate a secure communication channel interface with the user client device  (Figs.37-38, Para: 0396-0397 teaches the client devices includes a secure transaction application for communicating with the relying party. The secure transaction application will be a stand-alone application which interfaces with the authentication engine via a secure application programming interface (API). During user confirmation process, the secure transaction application ensures that the text displayed to the user is the actual text related to the transaction. For example, the application will display text within a secure window and ask the user to provide authentication to confirm the transaction. The application will initiate a timer and periodically verify the content of the current window being displayed to the user (e.g., by generating a signature on the content). The period of verification will be randomly chosen. Thus, the application continually ensures that the user sees the valid transaction details in the window (thereby ensuring that the transaction text has not been modified by a man in the middle attack). If the application detects that the content has been tampered with it prevents the confirmation of the transaction from being generated. 
Para: 0520-0525 and Para: 0398 teaches after the user provides valid authentication (e.g., swipes a finger on the fingerprint sensor), the client device identifies the user and generates a token (cryptographic signature) with the transaction details (e.g., the displayed text) and a random challenge provided from the relying party (e.g., the token will be a signature over the transaction details and a nonce). This allows the relying party ensure that the transaction details have not been modified between the server and the client);

establish a security baseline parameter within the secure communication channel interface, wherein establishing a security baseline parameter includes capturing a baseline audiovisual measurement using an audiovisual capture device (Para:0010 and Para:0140 teaches for user authentication the user will provide location data or other personal (e.g. face image, color of clothing, gait or typing characteristics) or environmental data (e.g. temperature, humidity, WLAN SSIDs) to the relying party. Figs.26A-B, Para: 0312 teaches the authentication engine 2610 includes a voice recognition module 2660 and a lip movement analysis module 2670 in addition to the facial recognition module 2604 and eye tracking module 2605. The user's voice is captured via a microphone 2680 and the analog voice signal is converted to a digital signal via an analog to digital (A/D) converter 2681. The voice recognition module 2660 compares the digital voice signal to a voice print of the user stored within a voice database 2665. The voice print is generated during a training/enrollment process in which the user is prompted to speak certain words or phrases. Upon receiving the digitized audio signal resulting from the spoken words/phrases, the voice recognition module 2660 generates the voice print by capturing specific characteristics of the user's voice (e.g., spectral characteristics, phonetic-based categorization, etc.), and storing the results within the voice database 2665. The voice recognition module 2660 will utilize various voice recognition techniques when generating the voice print and comparing the voice print to a captured voice signal.
Para: 0303 teaches eye-tracking techniques are used to verify that the eyes are reacting to the screen layout in an expected manner. This information may then be combined with face recognition techniques to verify that the expected face is still present. Moreover, the eye tracking and facial recognition techniques will be combined with other techniques (e.g., location-based authentication, non-intrusive user presence detection, fingerprint scanning, etc.) to arrive at a sufficient level of assurance that the legitimate user is in possession of the device);

detect a change in the security baseline parameter by detecting a change in relation to a baseline user environment landmark (Fig.17 and Para: 0203 teaches a change in the device's position relative to a starting point with a known location; the user's device will have, in the past, had a known starting point, and in the interim has moved a known or estimate distance and bearing, allowing an approximate location to be calculated. Possible methods to calculate the displacement from the starting point may include inferring distance traveled using measurements gathered from an accelerometer (i.e. using the accelerometer to measure how far the user walked based on gait measurement), changes in signal strength from a known, stationary set of signal sources, and other methods);

      wherein the detection includes:  execute, a mitigation action to prevent a security breach (Para: 0218-0220 teaches if the client device's GPS reading indicates that the device is outside, yet the temperature, humidity, or barometric pressure are not consistent with the local weather conditions, then the supplemental data correlation module will generate a low correlation score and the location may be deemed less trustworthy. Consequently, the authentication policy module will require more rigorous authentication techniques (e.g., fingerprint, PIN entry, etc.) to approve a transaction. As another example, by comparing the altitude provided by an altimeter pressure sensor against the known geographical or network topology of the claimed location (provided with the supplemental location data), the supplemental data correlation module will identify discrepancies that signal the claimed location is not genuine. For example, if a reverse IP lookup of the user's claimed location identifies them as being in the Andes Mountains, but altimeter data from the device indicates the device is at sea level, then the supplemental data correlation module will generate a low correlation score and the location will be deemed less trustworthy. As a result of the low correlation score, the authentication policy module will attempt to mitigate the higher risk with stronger authentication for the transaction).

 Lindemann teaches all the above claimed limitations, but does not expressly wherein the detecting includes pausing the initiation of the secure communication channel interface as a function detecting the change in security; confirm the security of the user client device and the computing device; and reinitiate the secure communication channel.

Baszucki teaches the detecting includes: pausing the initiation of the secure communication channel interface as a function detecting the change in security; confirm the security of the user client device and the computing device; and reinitiate the secure communication channel (Fig.2, Para: 0076-0080 teaches detecting a new person in the video communication session. For example, the video communication session will have started with a user (e.g., a child) in the video communication session, but the consent and consent verification will be based on an adult giving consent. For example, a system will detect that a new person (e.g., an adult) is present in the video communication session, where the new person is a person that is different from the person (e.g., a child) that was present in the video communication session when the video communication session was initiated. The person providing consent will be present in the video from the beginning and does not necessarily need to be a new person in the video that enters after the video starts. During consent verification, the image of the user (e.g., a child) in the video will be blurred out [paused herein]. And if it is determined that the consent verification has been enabled, then the video conference is re-initiated or a second video communication session is started).

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Lindemann to include the detecting includes: pausing the initiation of the secure communication channel interface as a function detecting the change in security; confirm the security of the user client device and the computing device; and reinitiate the secure communication channel, as taught by Baszucki such a setup would protect the privacy of the user.

7. Regarding claims 2 and 12 Lindemann teaches the system and the method, wherein the secure communication channel interface includes a display interface (Para: 0389 and Para: 0393 teaches display interface).

8. Regarding claims 2 and 13 Lindemann teaches the system and the method, wherein the computing device is configured to display, on the display interface, instructions to the user (Para: 0389 and Para: 0393 teaches in response to a successful authentication or unsuccessful authentication by the user of client device, the notification generation logic at the relying party will sends a notification to the client device. The notification may be sent in a variety of ways. For example, the notification may be sent via email, text message (e.g., SMS), instant message, or any other technology capable of delivering a message to the client devices).

9. Regarding claims 5 and 15 Lindemann teaches the system and the method, wherein the baseline user environment landmark comprises a baseline audiovisual measurement (Para: 0303 and Para: 0315-0316 teaches the lip movement analysis module will performs an analysis of the motion of the user's lips as the user speaks the words/phrases. For example, the lip movement analysis module will compare the lip movements captured in the video images with reference lip-movements of the user [baseline audiovisual measurement] stored within a lip movement database).
10. Regarding claims 6 and 16 Lindemann teaches the system and the method, wherein the baseline user environment landmark comprises a network parameter (Para: 0136-0137 teaches the adaptive authentication module includes a risk engine to determine a risk level (or an assurance level) based on variables associated with the client device. This will include, for example, a geo-location of the client device (e.g., as derived from the IP address, or provided by a mobile network operator), the round-trip delay times of packets transmitted between the client device and relying party, the number of hops for network packets sent between the client device and relying party).

11. Regarding claims 7 and 17 Lindemann teaches the system and the method, wherein the baseline user environment landmark comprises a geolocation of the user client device as a function of a geolocation of the computing device (Para:0023 and Para: 0352 teaches the authentication engine collects data from sensors to be used by the assurance calculation module to generate the assurance level. For example, the sensors include location sensors such as GPS sensors to indicate a current location of the user. If the client device is in an expected location such as the user's work or home, then this increases the likelihood that the user is the legitimate user. By contrast, if the user is in an unexpected location such as a foreign country which the user has not previously visited, then this increases the likelihood that the user is not the legitimate user. Thus, the assurance calculation module will tend to increase the assurance level if the user is in an expected location and decrease the assurance level if the user is in an unexpected location).

12. Regarding claims 8  and 18 Lindemann teaches wherein the computing device is further configured to: detect a new program session on the user client device; and disable the new program session (Para: 0145 teaches the existing authentication systems do not allow new authenticators to be enabled using registered authenticators on trusted clients. For example, if a user has a fingerprint sensor on her phone which she has registered with number of websites and then she installs a voice authenticator on her phone, she has no way to automatically register her voice authenticator with all the websites she was using with fingerprint sensor. Rather, in this case, the user must step through the same enrollment and registration process to register the voice authenticator with the relying party. Similarly, if the user purchases a new device with a new set of authenticators, the user must re-enroll and reregister all of the new authenticators with the server).

13. Regarding claims 9 and 19 Lindemann teaches the system and the method, wherein the configuration packet includes a non-public device identifier of the computing device (Fig.2, Para: 0109 and Para: 0114-0115 teaches establishing a secure communication module between client device and relying party. Each authenticator 220-221, including the non-intrusive authenticator 230 (e.g., based on location, sensed user behavior, etc.) will exchange a relying-party-specific and attested key in a registration operation (preceding authentication). The assurance level returned in the authentication operation will be part of a message signed/encrypted [configuration packet herein] by the relying-party-specific authentication key. The message will also include nonce (e.g., a random challenge). The authentication keys associated with each of the authenticators are used by the secure communication module 213 to establish secure communication with the relying party.
Figs.37-38, Para: 0396-0397 teaches the client devices includes a secure transaction application for communicating with the relying party. The secure transaction application will be a stand-alone application which interfaces with the authentication engine via a secure application programming interface (API). During user confirmation process, the secure transaction application ensures that the text displayed to the user is the actual text related to the transaction. For example, the application will display text within a secure window and ask the user to provide authentication to confirm the transaction. The application will initiate a timer and periodically verify the content of the current window being displayed to the user (e.g., by generating a signature on the content). The period of verification will be randomly chosen. Thus, the application continually ensures that the user sees the valid transaction details in the window (thereby ensuring that the transaction text has not been modified by a man in the middle attack). If the application detects that the content has been tampered with it prevents the confirmation of the transaction from being generated. 
Para: 0520-0525 and Para: 0398 teaches after the user provides valid authentication (e.g., swipes a finger on the fingerprint sensor), the client device identifies the user and generates a token (cryptographic signature) with the transaction details (e.g., the displayed text) and a random challenge provided from the relying party (e.g., the token will be a signature over the transaction details and a nonce). This allows the relying party ensure that the transaction details have not been modified between the server and the client).

14. Regarding claims 10 and 20 Lindemann teaches the system and the method, wherein the computing device is configured to establish a communication exchange as a function of receiving the confirmation identification of configuration packet from the user client device (Figs.37-38, Para: 0396-0397 teaches the client devices includes a secure transaction application for communicating with the relying party. The secure transaction application will be a stand-alone application which interfaces with the authentication engine via a secure application programming interface (API). During user confirmation process, the secure transaction application ensures that the text displayed to the user is the actual text related to the transaction. For example, the application will display text within a secure window and ask the user to provide authentication to confirm the transaction. The application will initiate a timer and periodically verify the content of the current window being displayed to the user (e.g., by generating a signature on the content). The period of verification will be randomly chosen. Thus, the application continually ensures that the user sees the valid transaction details in the window (thereby ensuring that the transaction text has not been modified by a man in the middle attack). If the application detects that the content has been tampered with it prevents the confirmation of the transaction from being generated. 
Para: 0520-0525 and Para: 0398 teaches after the user provides valid authentication (e.g., swipes a finger on the fingerprint sensor), the client device identifies the user and generates a token (cryptographic signature) with the transaction details (e.g., the displayed text) and a random challenge provided from the relying party (e.g., the token will be a signature over the transaction details and a nonce). This allows the relying party ensure that the transaction details have not been modified between the server and the client)..

15.   Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann (US Pub.No.2018/0191695) and in view of Baszucki (US Pub.No.2020/0222813) as applied to claim 1 above and further in view of DeBates (US Pub.No.2020/0402674)

16. Regarding claims 4  and 14 Lindemann  in view of Baszucki teaches all the above claimed limitations but does not expressly teach, wherein the user client device is operated by a user and the computing device is operated by a medical professional.

DeBates teaches the user client device is operated by a user and the computing device is operated by a medical professional   (Para:0052  and Para:122-0123 teaches client device is operated by a user and the computing device is operated by a medical professional).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention was filed to modify Lindemann in view of Baszucki  to include the user client device is operated by a user and the computing device is operated by a medical professional as taught by Debates such a setup would initiate a telemedical communication channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri : 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431